Citation Nr: 0830251	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-09 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for urine expressing incontinence as a result 
of VA surgery performed in July 1982.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  Having found 
that new and material evidence had been received to reopen 
the claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for urine expressing incontinence as a result 
of VA surgery performed in July 1982, the Board remanded the 
matter for further development in September 2006.  

In February 2006, the veteran appeared in a hearing before a 
Veterans Law Judge who is no longer employed at the Board.  
In March 2008, the Board informed the veteran of this 
development and gave her the option to request a new hearing 
before a different Veterans Law Judge.  She was given 30 days 
to respond to the letter.  To date, she has not responded.  


FINDING OF FACT

The development of urge incontinence and voiding dysfunction 
were caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA, 
or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
urge incontinence and voiding dysfunction as a result of VA 
surgery performed in July 1982  have been met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.358 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran on the issue in appellate status and a decision 
at this point poses no risk of prejudice to her.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Analysis

The veteran essentially contends that she has urine 
expressing incontinence as a result of VA surgery performed 
in July 1982.

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service- 
connected.  38 U.S.C.A. § 1151.  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107.

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. 
§ 1151, the disability or death must not have been the result 
of the veteran's willful misconduct, and must have been 
caused by VA hospital care, medical or surgical treatment, or 
examination.  Additionally, the VA hospital care, medical or 
surgical treatment, or examination that proximately caused 
the disability or death, must have been careless, negligent, 
lacked proper skill, or involved an error in judgment, or an 
event that was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151(a).  The additional disability or 
death must not merely be coincidental with the VA 
hospitalization, medical, or surgical treatment.  Finally, 
proof of aggravation, in the absence of evidence satisfying 
the causation requirement, will not suffice to make the 
additional disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1)(2).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. 
§ 3.358(b)(1), (2).

In this case, the veteran was admitted on July 22, 1982 for 
surgical correction of stress incontinence.  On July 26th, 
she underwent an anterior urethropexy, Lapides technique, and 
was discharged on July 30th denying incontinence symptoms. 
She was rehospitalized on July 31st due to voiding 
difficulty.  Her assessments included urinary retention and 
urinary tract infection (UTI) treated with antibiotics.  
Subsequent VA clinic records document her continued symptoms 
of urinary urge incontinence requiring multiple cystoscopies 
as well as periurethral collagen injections.

Evidence addressing the nature of the veteran's additional 
disability includes a January 2002 letter from VA's Chief of 
Urology Section at the James A. Haley VA Hospital which noted 
that in January 2001 the veteran had recently undergone 
ureterolysis and placement of a rectus fascial sling for the 
stress and urge incontinence to correct the marked 
displacement of her bladder neck from the 1982 operation.  
The clinician noted that this problem and resultant bladder 
dysfunction were known complications from the 1982 surgery 
and also noted the multiple attempts to correct the problems.  
He concluded that the veteran's bladder issues of urge 
incontinence, stress incontinence, urinary retention, and 
voiding dysfunction were present since her original surgery 
in 1982.   

Subsequently in an October 2003 letter, VA's Chief of Urology 
Section noted that the veteran had 

been under the case of the urology section for her 
bladder dysfunction. A review of her records 
reveals the following. Her symptoms of stress 
incontinence were present for 3 months by history 
documented on her outpatient visit (7/12/1982) and 
hospital admission (7/19/1982). She had a 
cystometrogram that was reported as normal 
(7/22/1982) and a repeat exam demonstrating the 
stress incontinence ("positive Marchall test"). 
She underwent surgery on 7/26/1982 (Marsall-
Marchetti-Kranz operation). Following her 
discharge home she required readmission on 
7312/1982 [sic] for urinary retention with 
findings of 850 ml in her bladder.  This was the 
first evidence of bladder dysfunction arising 
directly from her surgical intervention. There was 
no prior history or evidence of urinary retention 
prior to surgery. Her subsequent outpatient 
evaluations document the presence of urge 
incontinence (8/19/1982, 1/10/1983, 4/8/1993) that 
had not been present postoperatively and she was 
begun on therapy exclusively for her urge 
incontinence (Oxybutynin, 5 mg bid 4/8/1983). This 
is additional evidence of bladder dysfunction 
arising directly from her surgical intervention.

Evidence of bladder and urethral "over-correction" 
and severe scarring were documented on June 14, 
1994 by Dr. [A.T.] in consultation with the 
Urology Section, and reiterated by Dr. [P.A.] in 
his note on 12/20/1994.  Attempts were initially 
made to correct this condition on April 1, 1996 
with performance of ureterolysis and bladder neck 
sling placement by [Drs. H and T]. However her 
condition persisted as diagnosed by urodynamic 
evaluation on 7/23/1999. Most recently she has 
undergone ureterolysis and placement of a rectus 
fascial sling for her combination of stress and 
urge incontinence on 1/24/2001. The findings of an 
overly suspended urethra have been confirmed 
during her recent evaluation and surgery.

Her history and physical findings have been 
consistent with bladder dysfunction. It is my 
assessment that while [the veteran's] bladder 
condition of stress incontinence was present prior 
to her original surgery in 1982 (by some three 
months), the development of urge incontinence and 
voiding dysfunction have been present and can be 
attributed to his surgery ...

...the development of urge incontinence and voiding 
dysfunction have been present and can be 
attributed to this surgery....

Pursuant to the Board's September 2006 remand, VA afforded 
the veteran an examination in April 2007.  The examiner 
reviewed the claims folder in conjunction with extensive 
evaluation of the veteran.  The examiner noted a diagnosis of 
stress urinary incontinence and concluded that it was at 
least as likely as not that the veteran suffered additional 
disability (urinary incontinence) as a result of her July 
1982 VA surgery which was not reasonably foreseeable and/or 
due to carelessness, negligence, lack of proper skill, error 
in judgment, or similar type of fault on the part of VA in 
providing treatment.  The rationale for the examiner's 
opinion was the January 2002 letter from the VA Chief of 
Urology.  

Based on the evidence, the Board finds that the criteria for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
urine expressing incontinence as a result of VA surgery 
performed in July 1982 have been met.  Initially in his 
January 2002 letter, the VA Chief of Urology stated that the 
veteran's bladder dysfunction was a known complication of the 
July 1982 surgery.  However, in his October 2003 letter he 
then appears to suggest that the veteran's additional 
disability of urge incontinence and voiding dysfunction was 
an unintended consequence from the anterior urethropexy 
performed by VA in July 1982.  Subsequently, the April 2007 
VA examiner found that disability resulting from the July 
1982 VA surgery (urge incontinence and voiding dysfunction) 
was not reasonably foreseeable and/or due to fault on the 
part of VA.  The evidence favoring the veteran's claim is at 
least in equipoise with that against the claim.  Resolving 
all doubt in the veteran's favor, the urine expressing 
incontinence was not reasonably foreseeable and/or due to 
fault by VA in performing the July 1982 surgery.  Therefore, 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for urge incontinence and voiding dysfunction are 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
urge incontinence and voiding dysfunction as a result of VA 
surgery performed in July 1982 is allowed, subject to the 
regulations governing the award of monetary benefits.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


